
	

115 HR 4299 RH: To provide for the indefinite duration of certain military land withdrawals, to improve the management of lands currently subject to such withdrawals and to make the management of such lands more transparent, and for other purposes.
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 407
		115th CONGRESS2d Session
		H. R. 4299
		[Report No. 115–542, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2017
			Mr. Bishop of Utah (for himself, Mr. Thornberry, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			February 2, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		February 2, 2018The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on November 8, 2017
			
		
		A BILL
		To provide for the indefinite duration of certain military land withdrawals, to improve the
			 management of lands currently subject to such withdrawals and to make the
			 management of such lands more transparent, and for other purposes.
	
	
		1.Indefinite duration of certain military land withdrawals and reservations and improved management
			 of withdrawn and reserved lands
			(a)Improving management of current statutory land withdrawals and reservations and making management
			 more transparent
 (1)Role of Secretary of the InteriorSection 101(a)(2) of the Sikes Act (16 U.S.C. 670a(a)(2)) is amended by striking , acting through the Director of the United States Fish and Wildlife Service,. (2)Additional elements of integrated natural resources management planSection 101(b) of the Sikes Act (16 U.S.C. 670a(b)) is amended—
 (A)in paragraph (1)— (i)in subparagraph (I), by striking and after the semicolon;
 (ii)by redesignating subparagraph (J) as subparagraph (K); and (iii)by inserting after subparagraph (I) the following new subparagraph:
							
 (J)procedures to ensure that each periodic review of the plan is conducted jointly by the Secretary of the military department and the Secretary of the Interior, and that affected States and Indian tribes, and the public, are provided a meaningful opportunity to comment upon any substantial revisions to the plan that may be proposed; and;
 (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (C)by inserting after paragraph (1) the following new paragraph:
						
 (2)shall contain a determination by the Secretary of the military department regarding whether there will be a continuing military need for the lands covered by the integrated natural resources management plan during the period of the plan;.
					(b)El Centro Naval Air Facility Ranges
 (1)Elimination of termination date and conforming amendmentsThe El Centro Naval Air Facility Ranges Withdrawal Act (subtitle B of title XXIX of Public Law 104–201; 110 Stat. 2813) is amended—
 (A)in section 2921(b)(3), by striking , before the termination date specified in section 2925,; (B)in section 2924(a), by striking the third sentence;
 (C)by striking sections 2925 and 2927; and (D)in section 2928(a), by striking specified in section 2925.
 (2)Establishment of intergovernmental executive committeeThe El Centro Naval Air Facility Ranges Withdrawal Act (subtitle B of title XXIX of Public Law 104–201; 110 Stat. 2813) is further amended by inserting after section 2924 the following new section:
					
						2925.Intergovernmental executive committee
 (a)Establishment and purposeThe Secretary of the Navy and the Secretary of the Interior shall establish, by memorandum of understanding, an intergovernmental executive committee for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the lands withdrawn and reserved under this subtitle.
							(b)Composition
 (1)Representatives of other Federal agenciesThe Secretary of the Navy and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee.
 (2)Representatives of State and local governmentsThe Secretary of the Navy and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee—
 (A)at least one elected officer (or other authorized representative) from the government of the State of California; and
 (B)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (c)OperationThe intergovernmental executive committee shall operate in accordance with the terms set forth in the memorandum of understanding under subsection (a).
 (d)ProceduresThe memorandum of understanding under subsection (a) shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the lands withdrawn and reserved under this subtitle, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (e)CoordinatorThe Secretary of the Navy, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee. The duties of the coordinator shall be included in the memorandum of understanding under subsection (a). The coordinator shall not be a member of the committee.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the intergovernmental executive committee..
 (3)Determination of continuing military need for withdrawal and reservation and public reportsThe El Centro Naval Air Facility Ranges Withdrawal Act (subtitle B of title XXIX of Public Law 104–201; 110 Stat. 2813) is further amended by inserting after section 2926 the following new section:
					
						2927.Determination of continuing military need for withdrawal and reservation and public reports
 (a)Determination of continuing military needWhenever an integrated natural resources management plan covering the lands withdrawn and reserved under this subtitle is reviewed as to operation and effect as required by section 101(b)(3) of the Sikes Act (16 U.S.C. 670a(b)(2)), but not less often than every five years, the Secretary of the Navy shall include the Secretary’s determination regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following five years.
							(b)Public reports
								(1)Changes in land conditions
 (A)Concurrent with each review of an integrated natural resources management plan described in subsection (a), the Secretary of the Navy and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands withdrawn and reserved under this subtitle since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands withdrawn and reserved under this subtitle, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous five years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands withdrawn and reserved under this subtitle.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the Navy and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands withdrawn and reserved under this subtitle.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of El Centro, and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe final version of a report under this subsection shall be made available to the public and submitted to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives..
				(c)Juniper Butte Range
 (1)Elimination of termination date and conforming amendmentsThe Juniper Butte Range Withdrawal Act (title XXIX of Public Law 105–261; 112 Stat. 2226) is amended—
 (A)in section 2915— (i)in the section heading, by striking DURATION and inserting RELINQUISHMENT;
 (ii)in subsection (a), by striking Termination.— and all that follows through At the time of termination and inserting Effect of relinquishment on operation of general land laws.—Upon relinquishment of Department of the Air Force jurisdiction over lands withdrawn and reserved by this title;
 (iii)in subsection (b)— (I)in the subsection heading, by inserting Process after Relinquishment;
 (II)in paragraph (1), by striking under subsection (c); and (III)in paragraph (3), by striking before the date of termination, as provided for in subsection (a)(1); and
 (iv)by striking subsection (c); and (B)in section 2916—
 (i)in the section heading, by striking OR UPON TERMINATION OF WITHDRAWAL; (ii)in subsection (a)(1), by striking and in all cases not later than 2 years before the date of termination of withdrawal and reservation,;
 (iii)in subsection (b), by striking environmental remediation and all that follows through the end of the subsection and inserting environmental remediation before relinquishing, to the Secretary of the Interior, jurisdiction over any lands identified in a notice of intent to relinquish under section 2915(b).; and
 (iv)in subsection (d)— (I)in the subsection heading, by striking terminates and inserting relinquished;
 (II)by striking termination date both places it appears and inserting relinquishment date; and (III)in paragraph (2), by striking termination and inserting relinquishment.
 (2)Establishment of intergovernmental executive committeeSection 2910 of the Juniper Butte Range Withdrawal Act (title XXIX of Public Law 105–261; 112 Stat. 2231) is amended by adding at the end the following new subsection:
					
						(d)Intergovernmental executive committee
 (1)Establishment and purposeThe memorandum of understanding under subsection (a) shall be modified as provided in subsection (c) to establish an intergovernmental executive committee for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the lands withdrawn and reserved by this title.
							(2)Composition
 (A)The Secretary of the Air Force and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee.
 (B)The Secretary of the Air Force and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee—
 (i)at least one elected officer (or other authorized representative) from the government of the State of Idaho; and
 (ii)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (3)OperationThe intergovernmental executive committee shall operate in accordance with the terms set forth in the memorandum of understanding.
 (4)ProceduresThe memorandum of understanding shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the lands withdrawn and reserved by this title, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (5)CoordinatorThe Secretary of the Air Force, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee. The duties of the coordinator shall be included in the memorandum of understanding. The coordinator shall not be a member of the committee.
 (6)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the intergovernmental executive committee..
 (3)Determinations of continuing military need for withdrawal and reservation and public reportsSection 2909 of the Juniper Butte Range Withdrawal Act (title XXIX of Public Law 105–261; 112 Stat. 2230) is amended—
 (A)in subsection (c), by adding at the end the following new sentence: The review shall include the determination of the Secretary of the Air Force regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following 5 years.; and
 (B)by adding at the end the following new subsection:  (d)Public reports (1)Changes in land conditions (A)Concurrent with each review of an integrated natural resources management plan developed under this section. The Secretary of the Air Force and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands withdrawn and reserved by this title since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands withdrawn and reserved by this title, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous 5 years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands withdrawn and reserved by this title.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the Air Force and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands withdrawn and reserved by this title.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of the Juniper Butte Range (if one exists), and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe final version of a report under this subsection shall be made available to the public and submitted to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives..
					(d)Ranges covered by subtitle A of Military Lands Withdrawal Act of 1999
 (1)Elimination of termination date and conforming amendmentsThe Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 885) is amended—
 (A)by striking section 3015; (B)by striking section 3016 and inserting the following new section:
						
							3016.Relinquishment
 (a)Notice of intent regarding relinquishmentIf the Secretary of the military department concerned decides to relinquish all or any of the lands withdrawn and reserved by section 3011, such Secretary shall transmit a notice of intent to relinquish such lands to the Secretary of the Interior.
 (b)Opening dateOn the date of relinquishment of the withdrawal and reservation of lands withdrawn and reserved by section 3011, such lands shall not be open to any form of appropriation under the public land laws, including the mineral laws and the mineral leasing and geothermal leasing laws, until the Secretary of the Interior publishes in the Federal Register an appropriate order stating the date upon which such lands shall be restored to the public domain and opened.; and
 (C)in section 3017— (i)by striking section 3016(d) each place it appears and inserting section 3016; and
 (ii)in subsection (e)— (I)by striking If because and all that follows through determines that and inserting If the Secretary of the Interior declines to accept jurisdiction over lands withdrawn by this subtitle which have been proposed for relinquishment because the Secretary determines that; and
 (II)in paragraph (2), by striking the expiration of the withdrawal of such lands under this subtitle and inserting such determination. (2)Establishment of intergovernmental executive committeesSection 3014 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 890) is amended by adding at the end the following new subsection:
					
						(g)Intergovernmental executive committees
 (1)Establishment and purposeFor the lands withdrawn and reserved by section 3011, the Secretary of the military department concerned and the Secretary of the Interior shall establish, by memorandum of understanding, an intergovernmental executive committee for each range for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the withdrawn and reserved lands.
							(2)Composition
 (A)The Secretary of the military department concerned and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee for a range.
 (B)The Secretary of the military department concerned and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee for a range—
 (i)at least one elected officer (or other authorized representative) from the government of the State in which the withdrawn and reserved lands are located; and
 (ii)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (3)OperationThe intergovernmental executive committee for a range shall operate in accordance with the terms set forth in the memorandum of understanding.
 (4)ProceduresThe memorandum of understanding for a range shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the withdrawn and reserved lands, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (5)CoordinatorThe Secretary of the military department concerned, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee for a range. The duties of the coordinator shall be included in the memorandum of understanding. The coordinator shall not be a member of the committee.
 (6)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to an intergovernmental executive committee established under this subsection..
 (3)Determination of continuing military need for withdrawal and reservation and public reportsThe Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 885) is further amended by inserting after section 3014 the following new section:
					
						3015.Determination of continuing military need for withdrawal and reservation and public reports
 (a)Determination of continuing military needWhenever an integrated natural resources management plan covering the lands withdrawn and reserved under section 3011 is reviewed as to operation and effect as required by section 101(b)(3) of the Sikes Act (16 U.S.C. 670a(b)(2)), but not less often than every five years, the Secretary of the military department concerned shall include the Secretary’s determination regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following five years.
							(b)Public reports
								(1)Changes in land conditions
 (A)Concurrent with each review of an integrated natural resources management plan described in subsection (a), the Secretary of the military department concerned and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands covered by the plan since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands covered by the plan, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous five years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands covered by the integrated natural resources management plan.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the military department concerned and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands addressed by the report.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of the affected military range (if one exists), and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe final version of a report under this subsection shall be made available to the public and submitted to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives..
				(e)Barry M. Goldwater Range
 (1)Elimination of termination date and conforming amendmentsSection 3031 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 897) is amended—
 (A)in subsection (c)— (i)in paragraph (1), by striking , including the duration of any renewal or extension;
 (ii)in paragraph (2)— (I)in the paragraph heading, by striking or termination; and
 (II)in subparagraph (C), by striking the last sentence; and (iii)in paragraph (3)(A), by striking or termination; and
 (B)in subsection (d), by striking Duration and all that follows through of the termination and inserting Effect of relinquishment on operation of general land laws.—On the date of relinquishment; (C)by striking subsection (e); and
 (D)in subsection (f)— (i)in the subsection heading, by striking Termination and;
 (ii)in paragraph (1), by striking but not later than three years before the termination of the withdrawal and reservation,; (iii)in paragraph (3), by striking before the termination date of the withdrawal and reservation of such lands under this section; and
 (iv)in paragraph (4)(A), by striking Notwithstanding the termination date, unless and inserting Unless. (2)Determinations of continuing military need for withdrawal and reservationSection 3031 of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 897) is further amended by inserting after subsection (d) the following new subsection:
					
 (e)Periodic determination of continuing military needWhenever an integrated natural resources management plan covering the lands withdrawn and reserved under this section is reviewed as to operation and effect as required by section 101(b)(3) of the Sikes Act (16 U.S.C. 670a(b)(2)), but not less often than every five years, the Secretary of the Navy and the Secretary of the Air Force shall include the Secretary’s determination regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following five years..
 (3)Use of definitionsSection 3031(c)(5) of the Military Lands Withdrawal Act of 1999 (title XXX of Public Law 106–65; 113 Stat. 907) is amended by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)The term military munitions has the meaning given that term in section 101(e)(4) of title 10, United States Code. (B)The term unexploded ordnance has the meaning given that term in section 101(e)(5) of such title..
				(f)National Training Center
 (1)Elimination of termination date and conforming amendmentsThe Fort Irwin Military Land Withdrawal Act of 2001 (title XXIX of Public Law 107–107; 115 Stat. 1335) is amended—
 (A)in section 2910, by striking the section heading and all that follows through At the time of termination and inserting the following:  2910.Effect of relinquishment on operation of general land lawsOn the date of relinquishment;
 (B)by striking section 2911; and (C)in section 2912—
 (i)in the section heading, by striking TERMINATION AND; (ii)in subsection (a), by striking During the first 22 years of the withdrawal and reservation made by this title, if and inserting If;
 (iii)in subsection (c), by striking before the termination date of the withdrawal and reservation; and (iv)in subsection (d), by striking Notwithstanding the termination date specified in section 2910, unless and inserting Unless.
 (2)Determination of continuing military need for withdrawal and reservation and public reportsThe Fort Irwin Military Land Withdrawal Act of 2001 (title XXIX of Public Law 107–107; 115 Stat. 1335) is further amended by inserting after section 2910 the following new section:
					
						2911.Determination of continuing military need for withdrawal and reservation and public reports
 (a)Periodic determination of continuing needWhenever an integrated natural resources management plan covering the lands withdrawn and reserved under this title is reviewed as to operation and effect as required by section 101(b)(3) of the Sikes Act (16 U.S.C. 670a(b)(2)), but not less often than every five years, the Secretary of the Army shall include in the plan the Secretary’s determination regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following five years.
							(b)Public reports
								(1)Changes in land conditions
 (A)Concurrent with each review of an integrated natural resources management plan described in subsection (a), the Secretary of the Army and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands withdrawn and reserved by this title since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands withdrawn and reserved by this title, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous five years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands withdrawn and reserved by this title.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary of the Army and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands withdrawn and reserved by this title.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of National Training Range, and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe final version of a report under this subsection shall be made available to the public and submitted to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives..
 (3)Establishment of intergovernmental executive committeeThe Fort Irwin Military Land Withdrawal Act of 2001 (title XXIX of Public Law 107–107; 115 Stat. 1335) is further amended by adding at the end the following new section:
					
						2914.Intergovernmental executive committee
 (a)Establishment and purposeThe Secretary of the Army and the Secretary of the Interior shall establish, by memorandum of understanding, an intergovernmental executive committee for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the lands withdrawn and reserved by this title.
							(b)Composition
 (1)Representatives of other Federal agenciesThe Secretary of the Army and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee.
 (2)Representatives of State and local governmentsThe Secretary of the Army and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee—
 (A)at least one elected officer (or other authorized representative) from the government of the State of California; and
 (B)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (c)OperationThe intergovernmental executive committee shall operate in accordance with the terms set forth in the memorandum of understanding under subsection (a).
 (d)ProceduresThe memorandum of understanding under subsection (a) shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the lands withdrawn and reserved by this title, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (e)CoordinatorThe Secretary of the Army, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee. The duties of the coordinator shall be included in the memorandum of understanding under subsection (a). The coordinator shall not be a member of the committee.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to the intergovernmental executive committee..
				(g)Ranges covered by Military Land Withdrawals Act of 2013
 (1)Elimination of termination date and conforming amendmentsThe Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1025) is amended—
 (A)by striking sections 2919, 2920; 2936, 2946, and 2979; (B)in section 2921, by striking On the termination of and inserting On the relinquishment of; and
 (C)in section 2922(d)(3)— (i)in the paragraph heading, by striking on termination and inserting upon relinquishment; and
 (ii)by striking or if at the expiration of the withdrawal and reservation,. (2)Establishment of intergovernmental executive committeeThe Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1025) is further amended by inserting after section 2918 the following new section:
					
						2919.Intergovernmental executive committee
 (a)Establishment and purposeFor the lands withdrawn and reserved by sections 2931, 2941, and 2971, the Secretary concerned and the Secretary of the Interior shall establish, by memorandum of understanding, an intergovernmental executive committee for each location for the sole purpose of exchanging views, information, and advice relating to the management of the natural and cultural resources of the withdrawn and reserved lands.
							(b)Composition
 (1)Representatives of other Federal agenciesThe Secretary concerned and the Secretary of the Interior shall include representatives from interested Federal agencies as members of the intergovernmental executive committee for a location covered by subsection (a).
 (2)Representatives of State and local governmentsThe Secretary concerned and the Secretary of the Interior shall invite to serve as members of the intergovernmental executive committee for a location covered by subsection (a)—
 (A)at least one elected officer (or other authorized representative) from the government of the State in which the withdrawn and reserved lands are located; and
 (B)at least one elected officer (or other authorized representative) from each local government and Indian tribal government in the vicinity of the withdrawn and reserved lands, as determined by the Secretaries.
 (c)OperationThe intergovernmental executive committee for a location covered by subsection (a) shall operate in accordance with the terms set forth in the memorandum of understanding under subsection (a).
 (d)ProceduresThe memorandum of understanding under subsection (a) shall establish procedures for creating a forum for exchanging views, information, and advice relating to the management of natural and cultural resources on the withdrawn and reserved lands, procedures for rotating the chair of the intergovernmental executive committee, and procedures for scheduling regular meetings, which shall occur no less frequently than twice a year.
 (e)CoordinatorThe Secretary concerned, in consultation with the Secretary of the Interior, shall appoint an individual to serve as coordinator of the intergovernmental executive committee for a location covered by subsection (a). The duties of the coordinator shall be included in the memorandum of understanding under subsection (a). The coordinator shall not be a member of the committee.
 (f)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply to an intergovernmental executive committee for a location covered by subsection (a)..
 (3)Determination of continuing military need for withdrawal and reservation and public reportsThe Military Land Withdrawals Act of 2013 (title XXIX of Public Law 113–66; 127 Stat. 1025) is further amended by inserting after section 2919, as added by paragraph (2), the following new section:
					
						2920.Determination of continuing military need for withdrawal and reservation and public reports
 (a)Periodic determination of continuing needWhenever an integrated natural resources management plan covering the lands withdrawn and reserved under a subtitle of this title is reviewed as to operation and effect as required by section 101(b)(3) of the Sikes Act (16 U.S.C. 670a(b)(2)), but not less often than every five years, the Secretary concerned shall include in the plan the Secretary’s determination regarding whether there will be a continuing military need for any or all of the withdrawn and reserved lands for the following five years.
							(b)Public reports
								(1)Changes in land conditions
 (A)Concurrent with each review of an integrated natural resources management plan described in subsection (a), the Secretary concerned and the Secretary of the Interior shall jointly prepare and issue a report describing any changes in the condition of the lands covered by the plan since the later of the date of any previous report under this paragraph or the date of the environmental analysis prepared to support the actions that changed the condition of the lands.
 (B)A report under subparagraph (A) shall include a summary of current military use of the lands covered by the plan, any changes in military use of the lands since the previous report, and efforts related to the management of natural and cultural resources and environmental remediation of the lands during the previous five years.
 (2)Combination with other reportsA report under this subsection may be combined with, or incorporate by reference, any contemporary report required by any other provision of law regarding the lands addressed by the report.
								(3)Public review and comment
 (A)Before the finalization of a report under this subsection, the Secretary concerned and the Secretary of the Interior shall invite interested members of the public to review and comment on the report, and shall hold at least one public meeting concerning the report in a location or locations reasonably accessible to persons who may be affected by management of the lands addressed by the report.
 (B)Each public meeting under subparagraph (A) shall be announced not less than 15 days before the date of the meeting by advertisements in local newspapers of general circulation, notices on the internet, including the website of the affected military range (if one exists), and any other means considered necessary or desirable by the Secretaries.
 (4)Distribution of reportThe final version of a report under this subsection shall be made available to the public and submitted to the Committees on Armed Services and Energy and Natural Resources of the Senate and the Committees on Armed Services and Natural Resources of the House of Representatives..
 (h)Effect on new land withdrawals and reservationsNothing in this Act or the amendments made by this Act shall be construed as changing the requirements imposed on the Department of Defense to obtain a new or expanded land withdrawal and reservation.
			
	
		February 2, 2018
		Reported from the Committee on Natural Resources with an amendmentFebruary 2, 2018The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
